Citation Nr: 1648370	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in August 2016.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Most recently, a May 2009 rating decision denied service connection for a    back injury; the Veteran did not appeal that decision or submit new and material evidence during the appeal period. 

2.  The evidence submitted since the May 2009 decision is cumulative of the evidence previously considered and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received since the May 2009 denial of service connection.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and a VA examination report.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or   when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1976 rating decision, the RO denied service connection for a back injury, claimed as a ruptured lumbar disc, because the evidence did not show the condition was related to service.  The Veteran did not appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Subsequently, the RO denied a claim to reopen the issue of entitlement to service connection for a back injury in a May 2009 rating decision.  The decision noted that the evidence failed to show that the Veteran had a back injury during service, or developed a back condition during service or within reasonable presumptive period following discharge.  The Veteran did not appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is also final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Evidence of record at the time of May 2009 decision includes a January 1966 entrance report of medical examination showing a clinically normal spine and musculoskeletal system.  The corresponding January 1966 report of medical history showed a back injury playing football consisting of a low back strain in 1962 and 1965.  Despite these prior injuries, the Veteran was found to be qualified for entry into service.  

During service, the Veteran did not report any back complaints or receive any back treatment.  The service treatment records showed tenderness over the iliac crest, contusion of the left side, and hematoma of the left flank in October 1969, but no back complaints.  The February 1970 separation report of medical examination again showed a clinically normal spine and musculoskeletal system.    

Post-service, the Veteran made a claim for a ruptured lumbar disc in September 1975, more than five years after separation from service.  At that time, he claimed that his injuries were aggravated due to prolonged standing in formations and adverse conditions created by carrying other persons during various drills and exercises.  

A June 1975 private treatment record noted that, in the prior month, the Veteran developed pain in the sacral area, which has progressed upward to involve the spinous process of L4-5 with point tenderness.  The physician found no adjoining muscle spasm or tenderness.  The examiner diagnosed "chronic lumbosacral spine  primarily limited to the interspinous ligaments".  The physician opined that it was probably directly related to his day to day work and physical activity.  Examination of the lumbar spine showed very slight scoliosis, convex to the right.  No bony abnormalities of the lumbar spine were noted.  

Evidence added to the record subsequent to the 1976 denial of service connection included treatment records for the Veteran's back showing a history of over 20 years of back pain that the Veteran handled on his own until four years prior when   it worsened.  

The May 2009 rating decision denied reopening the Veteran's claim of entitlement to service connection for a back disability, noting the continued lack of objective evidence regarding treatment or complaints of a back injury during service or a back disability related to service.  

Since the prior final decision in May 2009, the Veteran has submitted a statement from his ex-wife noting that she met the Veteran in 1968, and they dated for one year, were engaged for one year and married for 23 years.  She stated that even as   a young man he was very fit but always seemed to be plagued with back problems that worsened and became more frequent over the years. 

VA treatment records were also received.  An October 2015 VA treatment record showed a back injury in November 2006, during which two vertebras were injured in an ATV accident.  He was diagnosed with chronic low back pain, currently stable.  Additional treatment records dated from August 2009 forward also showed a back injury in November 2006 after an ATV accident.  

The Veteran testified in August 2016 that although he had a back injury noted on his history upon entry into service, it did not manifest as a disability at that time  and he was sound upon entry into service.  The Veteran also testified that he had daily duties as a jet engine mechanic that included climbing up and down ladders, pushing and moving parts, and moving engines.  He testified that he was supposed to go to Vietnam, but instead was chosen to stay and play football and basketball instead with an athletic hold.  He did that for four years.  The Veteran and his representative contend that it was over the course of time doing his normal duties where he injured his back and it got progressively worse over time.  Although he worked for the railroad post-service, he was a supervisor and worked at a desk.

The Board acknowledges that the medical treatment records dated after May 2009 were not previously of record and in that sense are "new".  The evidence, however, is merely cumulative of prior medical evidence noting the presence of a back disability.  The medical evidence does not indicate the Veteran suffered from a back disability   in service or that his current disability is related to service.  Rather, the medical treatment records show an intervening cause for his current disability, namely a November 2006 ATV accident.  

The lay statements, including the statement of his ex-wife and the Veteran's testimony, are also cumulative of the evidence of record at the time of the prior denial.  The Board acknowledges that the Veteran has previously stated that his back disability began during service or was due to his general activities during service when he formerly claimed for service connection.  These statements reiterate his previous assertions.  The lay statement from the Veteran's ex-wife notes only a general statement of back pain over the years, without any specific observations occurring during the Veteran's military service. 

In sum, the evidence received since the May 2009 rating decision is merely cumulative of assertions previously considered and/or fails to provide a link between the Veteran's current back disability and service.  As the evidence        does not relate to the basis of the prior denial, the Board finds that the additional evidence is not new and material, the claim for service connection for a back     injury is not reopened.  Thus, the appeal is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
  

ORDER

New and material evidence not having been received, the appeal to reopen the claim for service connection for a back disability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


